Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered.
Claims 1-2, 4, 6-10, 12 and 14-16 are pending, claims 3, 5, 11, and 13 are cancelled, and claims 1, 6, 7, 9, 14, and 15 are amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-10, 12 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9 recite “computing, by the processor of the computing device, a referred contribution value for the referred contribution amount of the contribution data, the referred contribution value being computed based on an enforcement of predetermined rules set by the charitable cause, the predetermined rules applying one or more parameters which include a total contribution level, whether the referred contribution amount results from a direct or indirect referral, an amount of time for achieving the referred contribution amount, and a number of referrals associated with the referred contribution amount” and the specification provides no support for “rules” or “enforcement” or “parameters” supporting the computing limitation using rules. 
Claims 2, 4, 6-8, 10, 12 and 14-16 are also rejected as they depend on claims 1 and 9 and do not cure the deficiencies of the claim. 
  Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-2, 4, 6-8 are a method and claims 9, 10, 12, and 14-16 are a computer readable medium. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-2, 4, 6-10, 12, and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A: Prong 1: The claims recite storing an application,  receiving a selection of a charitable cause,  a direct contribution amount, and payment information,  transmitting the selection, receiving contribution data,  computing, a referred contribution value for the referred contribution amount of the contribution data,  the referred contribution value being computed based on an enforcement of predetermined rules set by the charitable cause, the predetermined rules applying one or more parameters which include a total contribution level, whether the referred contribution amount results from a direct or indirect referral, an amount of time for achieving the referred contribution amount, and a number of referrals associated with the referred contribution amount,  determining, a contribution level for the user of the computing device based on at least (i) the direct contribution amount, (ii) a total contribution amount for the charitable cause, and (iii) the referred contribution value of the referred contribution amount for each of the plurality of referred users.  receiving, updated contribution data and updated user contribution levels. The limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the 
Prong 2: This judicial exception is not integrated into a practical application because the additional elements of a  computing device with a processor and a memory, an input device interfaced with the computing device,  a transmitted of the computing device,  a receiver of the computing device,  and display of the device to execute the computer program to storing, program code for an application program executable by a processor of the computing device; executing, by the processor of the computing device, the program code of the  application program which causes the computing device to perform operations including:  receiving, transmitting, computing a referred contribution value, determining, generating, a graphical illustration showing the determined contribution level of the user of the computing device and at least one or more leaderboards ranking user contribution levels associated with the selected charitable cause;  and displaying, the generated graphical illustration; and dynamically and continuously animating by the processor, the at least one or more leaderboards included the graphical illustration based on the updated user contribution levels and at least one object associated with the determined contribution level amounts are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). Further the additional elements of storing, program code for an application program executable by a processor of the computing device; receiving, at least a selection of a charitable cause, a contribution amount, and payment information from a user of the computing  displaying, the generated graphical illustration are merely adding insignificant extra-solution activity to the judicial exception by providing data in the form of sending and receiving contribution data (i.e. data gathering) - see MPEP 2106.05(g). The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of optimizing the processing of contribution data.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
The step of storing, program code for an application program executable by a processor of the computing device; receiving, at least a selection of a charitable cause, a contribution amount, and payment information from a user of the computing device; transmitting, the selection of the charitable cause, the contribution amount, and the payment information; receiving, contribution data, the contribution data associated with a unique identifier of the user and including at least a direct contribution amount and a referred contribution amount associated with the user of the computing device for each of a plurality of referred users; receiving updated contribution data and updated user contribution levels; displaying, the generated graphical illustration of Step 2A has been ‐understood, routine, and conventional function when it is claimed in a merely generic manner.
For these reasons, there is no inventive concept and the claims are not patent eligible. 
The dependent claims, claims 2, 4, 6-8 and 10, 12, 13, 14-16, have further been considered and are determined to merely further limit the data displayed, the contribution data and the reward provided to the user. The dependent claims merely recite additional data that is used in determination of the insights and offers presented. 
Claim 2 and 10 merely recites wherein the contribution data further includes at least one of: a number of contributors, a number of contributed causes, a contribution amount for each of a plurality of referral levels, a team contribution amount, and a number of team members. The limitation merely further limits the type of data used in the processing and does not integrate the judicial exception into a practical application. 
Claim 4 and 12 merely recites wherein the contribution data further includes the total contribution amount. The limitation merely further limits the type of data used in the processing and does not integrate the judicial exception into a practical application. 
Claim 6 and 14 merely recites wherein the at least one object of the graphical illustration is an animated tree that grows based on the contribution amount, the referred contribution amount, and the determined contribution level. The limitation merely further limits the type of data used in the processing and does not integrate the judicial exception into a practical application. 
Claim 7 and 15 merely recites receiving, by the receiver of the computing device, a reward for the user of the computing device; and displaying, by the display device interfaced with the computing device, the received reward in the graphical illustration. The limitation merely further limits the type of data used in the processing and does not integrate the judicial exception into a practical application. 
Claim 8 and 16 merely recites wherein the reward is based on a combination of the direct contribution amount and the referred contribution amount. The limitation merely further limits the type of data used in the processing and does not integrate the judicial exception into a practical application. 
The dependent claims merely recite additional data that is used in determination contribution data to be presented. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9, 10, 12 and 14 are rejected under 35 USC 103 as being unpatentable over Breeden (U.S. Pub. No. 20140358754) in view of Kalmar (U.S. Pub. No. 20090070179) in further view of Basian (U.S. Pub. No. 20140358650). 
Regarding claims 1 and 9, Breeden teaches:
A method for gamification of charitable contributions on a computing platform, comprising (claim 1) (Figures 2A-C):
A non-transitory computer readable media in a computing device configured to store program code executable by a processor of the computing device, wherein execution of the program code by the processor causes the computing device to perform a method for gamification of charitable contributions, the method comprising (claim 9) (Figures 2A-C):
storing, in a memory of a computing device, program code for an application program executable by a processor of the computing device (Figures 2A-C)
executing, by the processor of the computing device, the program code of the application program which causes the computing device to perform operations including (processor 118):
receiving, by an input device interfaced with the computing device, at least a selection of a charitable cause, a direct contribution amount of the computing device (Shown in Fig. 2B and Paragraph 0088);
transmitting, by a transmitter of the computing device, the selection of the charitable cause, the direct contribution amount (218 Figure 2), and the payment information to a processing server (Process donation activity 1004 and Cause donation funds to be transferred 912); receiving, by a receiver of the computing device, contribution data from the processing server, the contribution data including at least a direct contribution amount […] associated with the user of the computing device (“At 912, the device 102 may cause the donation funds to be transferred to the non-profit organization. This may include sending an instruction to the donation service 104 or another service to transfer funds from an account of the user to an account of the non-profit organization.”, Paragraph 0089)
transmitting, by a transmitter of the computing device, a referral message to at least one remote computing device, the referral message including at least an interactive link configured to execute the application program on the remote computing device in association with the selected charitable cause (Figure 6; “To illustrate the relationships between nodes of the node graph 506, assume that the user representing the node 508 invited two friends to donate to a particular cause and provides a link for the friends to donate to that cause. The two friends may be represented by the two nodes at the next lowest level in the node graph 506 ( e.g., level two) and may be connected to the node 508 due to the invitations from the node 508. Thereafter, the friends donate to the cause by selecting the link and then invite five other friends to donate, as illustrated by the edges connecting the five nodes at the next lowest level (e.g., level three). Two of the users at that leveling the node graph 506 share information with three other users. Accordingly, the node graph 506 includes ten nodes for the ten users that have been affected by donation activities that started with an invitation from the user of the node 508.”, Paragraph 0071 and see 0074-75);
computing, by the processor of the computing device, a referred contribution value for the referred contribution amount of the contribution data, the referred contribution value being computed based on an enforcement of predetermined rules set by the charitable cause, the predetermined rules applying one or more parameters which include a total contribution level, whether the referred contribution amount results from a direct or indirect referral, an amount of time for achieving the referred contribution amount, and a number of referrals associated with the referred contribution amount (Figure 5A and  The data processing module 126 may process donation activity data, as well as other information, to generate donation information. For example, the data processing module 126 may collect donation activity data related to donation activities carried out on a plurality of devices (e.g., mobile devices) and analyze the collected data to generate donation information. The donation information may comprise a metric (e.g., statistic) or any other type of information that relates to donation activities. In some instances, the donation information is specific to a particular user, such as an average amount of funds that a user donates, while in other instances the donation information may represent information for a plurality of users, such as an average amount of funds that users donate to a particular non-profit organization. The donation information may be provided in a report 128 to the non-profit organization 106, the device 102, and/or others. A few examples of donation information include: best time of day, trend in donations, average amount of donations, location, demographics Paragraph 0037-46);
generating, by the processor of the computing device, a graphical illustration showing the determined contribution level of the user of the computing device[…] (Cause feedback information to be output 914)
displaying, by a display device interfaced with the computing device, the generated graphical illustration (Shown in Figure 4); and 
receiving, by the receiver of the computing device, updated contribution data and updated user contribution levels; and (“The feedback module 124 may generate and/or provide feedback information. For example, after making a donation through the device 102, the feedback module 124 may provide information that indicates how the user 108 is progressing toward a donation goal for that year.”, Paragraph 0027)
dynamically and continuously (grows each time a donation is made) animating, by the processor of the computing device, […] in the graphical illustration based on the updated user contribution levels and at least one object associated with the determined contribution level (“An animation (e.g., a graphic of a tree that grows each time a donation is made to either a specific nonprofit organization or to any organization, a graphic of an dog that is fed when a donation is made, etc.).”, Paragraph 0034)
While Breeden teaches the determination of the contribution by a user and the interface updating each time the contributions are made, the references does not expressly discloses:
generating, by the processor of the computing device, a graphical illustration […] and at least one or more leaderboards ranking user contribution levels associated with the selected charitable cause; and 
dynamically and continuously animating, by the processor of the computing device, the at least one or more leaderboards […] 
receiving, by a receiver of the computing device, contribution data from the processing server, the contribution data associated with a unique identifier of the user and including at least the direct contribution amount and a referred contribution amount associated with the user of the computing device for each of a plurality of referred users associated with the at least one remote computing device which received the referral message;
determining, by the processor of the computing device, a contribution level for the user of the computing device based on at least (i) the direct contribution amount, (ii) a total contribution amount for the charitable cause, and (iii) the referred contribution value of the referred contribution amount for each of the plurality of referred users. 
However Kalmar teaches:
receiving, by a receiver of the computing device, contribution data from the processing server, the contribution data associated with a unique identifier of the user and including at least the direct contribution amount and a referred contribution amount associated with the user of the computing device for each of a plurality of referred users associated with the at least one remote computing device which received the referral message (Figure 1 shows the image a single person has on a total campaign through the referring of friends-Peace Impact Meter, as the Figure shows an average compared to other contributors, the data is received for each of the referred users and Figure 2 shows the other referred users stemming from the initiating user);
determining, by the processor of the computing device, a contribution level for the user of the computing device based on at least (i) the direct contribution amount, (ii) a total contribution amount for the charitable cause, and (iii) the referred contribution value of the referred contribution amount for each of the plurality of referred users (Figure 1 shows the image a single person has on a total campaign through the referring of friends-Peace Impact Meter as described in Paragraphs 0043-0045);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the profile interfaces in Breeden to include receiving, by a receiver of the computing device, contribution data from the processing server, the contribution data associated with a unique identifier of the user and including at least the direct contribution amount and a referred contribution amount associated with the user of the computing device for each of a plurality of referred users associated with the at least one remote computing device which received 
While Breeden teaches the interfaces to receive contribution data from a user and the system to process the contribution data from a user, Kalmar teaches a tree of users stemming from the initiating user, Breeden in view of Kalmar does not expressly disclose:
generating, by the processor of the computing device, a graphical illustration […] and at least one or more leaderboards ranking user contribution levels associated with the selected charitable cause; and 
dynamically and continuously animating, by the processor of the computing device, the at least one or more leaderboards […] 
However Baisan teaches:
generating, by the processor of the computing device, a graphical illustration […] and at least one or more leaderboards ranking user contribution levels associated with the selected charitable cause; and dynamically and continuously animating, by the processor of the computing device, the at least one or more leaderboards […] (The donors are shown in Figure 22 in the order of donation amounts which is interpreted as the leaderboard and see Paragraph 0048)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animated interfaces in Breeden and the network of contributors in Kalmar to include generating, by the processor of the computing device, a graphical illustration […] and at least one or more leaderboards ranking user contribution levels associated with the selected charitable cause; and dynamically and continuously animating, by the processor of the computing device, the at least one or more leaderboards […], as taught in Basian, in order to allow organizers of the event to view the feedback and progress of the event. 
Regarding claims 2 and 10, Breeden in view of Kalmar in view of Basian teaches the limitations set forth above. 
Breeden further discloses:
wherein the contribution data further includes at least one of: a number of contributors, a number of contributed causes, a contribution amount for each of a plurality of referral levels, a team contribution amount, and a number of team members (Your donation has influences 10 persons to donate in Figure 5A; 8 non-profits impacted in Figure 2C)
Regarding claims 4 and 12, Breeden in view of Kalmar in view of Basian teaches the limitations set forth above. 
 Breeden further discloses:
wherein the contribution data further includes the total contribution amount ($12,000 total given this year in Figure 2C). 
Regarding claims 6 and 14, Breeden in view of Kalmar in view of Basian teaches the limitations set forth above. 
While Breeden teaches:
 wherein the at least one object of graphical illustration is an animated tree that grows based on the contribution amount, […], and the determined contribution level. (“An animation (e.g., a graphic of a tree that grows each time a donation is made to either a specific nonprofit organization or to any organization, a graphic of an dog that is fed when a donation is made, etc.).”, Paragraph 0034)
Breeden does not disclose:
wherein the graphical illustration […] that grows based on the contribution amount, the referred contribution amount, and the determined contribution level
However Kalmar teaches:
wherein the graphical illustration […] that grows based on the contribution amount, the referred contribution amount, and the determined contribution level (Figure 1 shows the image a single person has on a total campaign through the referring of friends-Peace Impact Meter as described in Paragraphs 0043-0045);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the profile interfaces in Breeden to include wherein the graphical illustration illustrates the determined contribution level, as taught in Kalmar, in order to measure the direct effect a single user has on a fundraising campaign. 
Claims 7-8 and 15-16 are rejected under 35 USC 103 as being unpatentable over Breeden (U.S. Pub. No. 20140358754) in view of Kalmar (U.S. Pub. No. 20090070179) in view of Basian (U.S. Pub. No. 20140358650) in further view of Kim (U.S. Pub. No. 20140244375). 
Regarding claims 7 and 15, Breeden in view of Kalmar in view of Basian teaches the limitations set forth above. While Breeden teaches a direct contribution amount and Kalmar teaches a referred contribution amount (i.e. the amount accumulated by the referrals in Figure 1 and Par. 0043), and Baisan shows the leaderboard (Fig. 22) the combination does not expressly disclose:
receiving, by the receiver of the computing device, a reward for the user of the computing device; and
displaying, by the display device interfaced with the computing device, the received reward in the graphical illustration
However Kim teaches:
receiving, by the receiver of the computing device, a reward for the user of the computing device; and (“FIG. 1 illustrates selected steps of a process 100 for distributing the rewards to a network of recipients. The method may be performed by the system 100, the member's devices, or a combination of the two”, Paragraph 0023 and “For example, a minimum number of contributors or minimum amount of a donation for the reward to be released, e.g., a reward can be released upon certain minimum dollar amount being committed by a group of members.”, Paragraph 0024)
displaying, by the display device interfaced with the computing device, the received reward in the graphical illustration (“Member can be presented with a summary of the response and reward. The member's response to the campaign can be stored, transmitted, displayed, and/or otherwise used to further analyze or evaluate”, Paragraph 0023). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the contributions of the users in Breeden in view of Kalmar in further view of Basian to include receiving, by the receiver of the computing device, a reward for the user of the computing device; and displaying, by the display device interfaced with the computing device, the received reward in the graphical illustration, as taught in Kim, in order to increase participation in fundraising events. 
Regarding claims 8 and 16, Breeden in view of Kalmar in view in view of Basian in further view of Kim teaches the limitations set forth above. 
While Breeden teaches a direct contribution amount and Kalmar teaches a referred contribution amount (i.e. the amount accumulated by the referrals in Figure 1 and Par. 0043), and Basian teaches the leaderboard (Figure 22), but the combination does not expressly disclose:
wherein the reward is based on a combination of the direct contribution amount and the referred contribution amount.
However Kim teaches:
wherein the reward is based on a combination of the direct contribution amount and the referred contribution amount (“FIG. 1 illustrates selected steps of a process 100 for distributing the rewards to a network of recipients. The method may be performed by the system 100, the member's devices, or a combination of the two”, Paragraph 0023 and “For example, a minimum number of contributors or minimum amount of a donation for the reward to be released, e.g., a reward can be released upon certain minimum dollar amount being committed by a group of members.”, Paragraph 0024,0027)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the contributions of the users in Breeden in view of Kalmar in further view of Basian to include wherein the reward is based on a combination of the direct contribution amount and the referred contribution amount, as taught in Kim, in order to increase participation in fundraising events. 
Response to Arguments
Applicant's arguments filed 6/8/2021 have been fully considered but they are not persuasive for the reasons set forth below. 
Applicant’s Remarks (pages 10-15): Rejection under 35 USC 101
The Examiner maintains the claims recite a judicial exception as set forth in the updated rejection above. With respect to the remarks directed to the Core Wireless decision, the Examiner maintains the response from the previous response. The Examiner does not find the claimed invention to set forth limitation or limitations that improve the efficiency of the device itself. Further, the specification sets forth only high level description of the animation technology and does not provide enough description as to how or what technology is used to generate the GUI illustration. 
With respect to the remarks directed to step 2A, the claim amendment discussed here does not have support in the specification. Even with support in the specification, the Examiner finds the limitation to merely recite a set of rules for performing a mathematical calculation which does not integrate the judicial exception into a practical 
With respect to the remarks set forth in the advisory action, the Examiner maintains the response for the reasons above. The continuous flow of the data to produce a result on the interface at the high level disclosed and claimed does not integrate the judicial exception into a practical application. 
Applicant’s Remarks (pages 15-17): Rejection under 35 USC 103
The Examiner has updated the rejection above in view of the claim amendments. The rejection now relies on the additional teachings of Basian to teach the interface as claimed in the amended claim. The rejection under 35 USC 103 is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        9/16/2021